United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Myers, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1313
Issued: April 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 9, 2016 appellant, through counsel, filed a timely appeal of a January 20, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on April 3, 2015, as alleged.
On appeal counsel argues that the medical evidence is sufficient to establish appellant’s
claim.
FACTUAL HISTORY
On April 14, 2015 appellant, then a 55-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that while on a break on April 3, 2015 he sustained
neck, bilateral shoulder, bilateral knee, and bilateral hand injuries when he tripped over a curb
and landed on both his hands while heading to respond to a bag jam. He also explained that he
scraped both knees as a result of the fall and experienced bleeding of the left knee. Appellant
stopped work on April 14, 2015. On the back of the form, appellant’s supervisor indicated that
the alleged incident occurred on April 10, 2015. She noted that appellant injured his knees when
he tripped on a curb.
In an April 23, 2015 attending physician’s report (Form CA-20), Carolyn L. Hoffman,
advanced registered nurse practitioner, noted an injury date of April 10, 2015 and diagnosed
cervical and trapezius strains. She checked a box marked “yes” to the question of whether the
diagnosed conditions had been caused or aggravated by the employment activity. Appellant
related that the injury occurred due to his tripping over an irregularity in the sidewalk and falling
on his hands and knees.
In an April 14, 2015 report, Dr. Christopher L. Loutzenhiser, an osteopath specializing in
family practice, reported that appellant was seen for neck and shoulder pain. He reported
April 10, 2015 as the date of the work injury. Physical examination findings were provided and
a cervical x-ray was ordered.
In a report dated April 16, 2015, Ms. Hoffman again indicated that appellant was seen for
neck pain. She reported that he sustained a neck injury on April 10, 2015 and that an April 16,
2015 x-ray interpretation showed no acute cervical abnormality.
On April 24 and May 8, 2015 Dr. Paul Fortier, a Board-certified internist, reported that
appellant was seen for neck pain. He provided physical examination findings which included
left neck and trapezius tenderness and restricted neck range of motion. Dr. Fortier diagnosed
cervical and trapezius muscle strains and provided work restrictions. In the May 8, 2015 report,
Dr. Fortier noted it had been four weeks since appellant had fallen onto his hands and knees.
In a June 22, 2015 report, Dr. David W. Krueger, a Board-certified physiatrist and pain
medicine physician, noted that appellant was seen for neck pain. Under history of illness, he
reported that appellant has had chronic arm and neck pain for over 10 years and that he recently
tripped over a curb and fell at work. A physical examination revealed no tenderness on palpation
of the shoulder muscles, tenderness on palpation of the cervical spine, or abnormal cervical range

2

of motion. Diagnoses included cervical disc degeneration, cervical spondylosis, mild-to-severe
multilevel foraminal stenosis at C3-4, C4-5, and cervical radiculopathy.
By letter dated July 9, 2015, OWCP informed appellant that at the time his claim had
been received that it appeared to be a minor injury with no lost time and the merits of the claim
were not adjudicated. It informed appellant that his claim had been reopened as it had received a
claim for wage-loss compensation. OWCP further advised appellant that the evidence of record
was insufficient to establish his claim. It noted that documentation submitted was insufficient to
establish both the factual and medical parts of his claim. OWCP noted that appellant claimed
that the incident occurred on April 3, 2015, but the evidence of record was insufficient to
establish that he experienced the incident alleged to have caused the injury or that the incident
occurred in the performance of duty. OWCP advised that since the evidence of record indicated
that the alleged incident occurred while appellant was on break, he should provide additional
information as to his activities during his break and a further description as to why the fall
occurred. Appellant was advised as to the medical and factual evidence required and afforded 30
days to provide this information. He did not respond to OWCP’s request for further factual
information regarding his claim. OWCP did receive additional medical evidence.
On July 29, 2015 OWCP received a May 5, 2015 magnetic resonance imaging (MRI)
scan diagnosing multiple levels of spinal stenosis with early cord compression at C3-4 and a disc
bulge of indeterminate age.
By decision dated August 20, 2015, OWCP denied appellant’s claim. It found that the
alleged incident occurred on April 10, 2015, but denied the claim as the medical evidence was
insufficient to establish causal relationship.
In an August 26, 2015 report, Dr. Krueger noted that appellant was seen for a follow-up
visit for his neck pain and that appellant continued to work light duty. Appellant related having
preexisting conditions, but believed the fall caused his current symptoms. Physical examination
findings and diagnoses were unchanged from the prior June 22, 2015 report. Dr. Krueger
reported that the fall appeared to have aggravated appellant’s preexisting condition and he was to
continue in light-duty work until his arm symptoms improved.
In a report dated September 24, 2015, Dr. Fortier reported that appellant was first seen by
Dr. Loutzenhiser on April 14, 2015 and that he had evaluated appellant in April and May for his
April 10, 2015 employment injury. He summarized findings from prior medical evaluations and
provided a description of the April 10, 2015 incident when appellant tripped over a sidewalk
irregularity and fell. Dr. Fortier reported a history of neck pain from a motor vehicle accident 10
years prior. A cervical spine MRI scan revealed spinal stenosis at multiple levels with cord
compression, as well as a disc bulge of indeterminate age. Dr. Fortier opined that the April 10,
2015 fall at work aggravated appellant’s underlying chronic cervical degenerative disc disease as
he had been doing well prior to the fall.
In a letter dated October 27, 2015, counsel requested reconsideration and submitted
medical evidence including a June 24, 2015 report by Dr. Anthony Hall, a neurosurgeon.

3

In the June 24, 2015 report, Dr. Hall noted that on April 10, 2015 appellant had sustained
a slip and fall injury at work. Appellant informed Dr. Hall that he fell because his legs went out
on him while walking at work. In addition, he noted that he was unconscious for an
indeterminate period of time and that he had lost his glasses. Appellant also explained that he
was unable to recall all of the details regarding the incident. Dr. Hall noted appellant’s other
injuries including a motor vehicle accident 10 years ago in which appellant sustained cervical
whiplash injury and had received epidurals and treatment. According to appellant, his last
epidural took place in April 2014. A physical examination revealed tenderness on palpation in
the mid and lower cervical region and mild left deltoid and triceps weakness. A sensory
examination revealed a slight cervical decline. A review of a May 15, 2015 MRI scan showed
spinal stenosis, cervical disc herniations and tears, C3-4 central herniation, and cord indentation
and displacement. Dr. Hall diagnosed cervical spine and head injuries and loss of consciousness
due to the work injury and recommended surgery.
Dr. Krueger, in a report dated September 30, 2015 and amended on October 6, 2015,
opined that appellant’s work injury exacerbated his preexisting cervical stenosis as it had not
been painful or restrictive at the time of injury.
By decision dated January 20, 2016, OWCP denied modification. It noted that appellant
reported the injury date as April 3, 2015 on his claim form, but subsequently claimed his
preexisting condition had been aggravated by an April 10, 2015 fall. OWCP found that there
were inconsistencies in the factual evidence of record as to whether the alleged incident occurred
at the time, place, and in the manner alleged. It also found that the medical evidence was
insufficiently rationalized to establish a causal relationship between the diagnosed medical
condition and the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the

3

Id.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

4

employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
An employee has the burden of proof to establish the occurrence of an injury at the time,
place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his subsequent
course of action.9 An employee has not met his burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.10
ANALYSIS
On April 14, 2015 appellant filed a traumatic injury claim alleging that on April 3, 2015
he sustained a neck, bilateral shoulder, bilateral knee, and bilateral hand injuries as a result of
tripping over a curb and landing on both his hands while heading to respond to a bag jam. The
Board finds that appellant has failed to substantiate that he sustained an injury while tripping
over a curb on April 3, 2015. There are inconsistencies in the factual evidence which cast
serious doubt on the validity of his claim.
On appellant’s claim form he noted that he was on a break when he tripped over curbing
heading to respond to a bag jam on April 3, 2015 and that he fell on his hands and scraped his
knees, causing bleeding of the left knee. On the back of the form, his supervisor noted that the
alleged incident occurred on April 10, 2015, not April 3, 2015. The medical evidence of record
also notes April 10, 2015 as the date appellant fell, not April 3, 2015. Appellant has not
explained why he listed April 3, 2015 as the date of the incident on his claim form and informed
his supervisor and physicians that the incident occurred on April 10, 2015. OWCP advised
appellant in a July 9, 2015 letter that the medical and factual evidence was insufficient to support
his claim. It provided a questionnaire for appellant to complete and noted that the date of injury
on his claim form was April 3, 2015. Appellant was specifically advised that the evidence was
insufficient to establish that he experienced the incident alleged, and that the incident occurred
while he was performing a duty of his employment.
In addition Dr. Hall’s report casts doubt as to appellant’s account of how the April 10,
2015 incident occurred. His description of the incident as reported to him by appellant is
different than the history provided on the claim form. Dr. Hall’s description of the incident is
7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

See Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
10

See K.B., Docket No. 15-1527 (issued March 15, 2016).

5

that appellant’s legs went out while walking at work along with a period of indeterminate
unconsciousness. On his claim form, appellant noted scraping his knees, and bleeding of his left
knee, but he did not relate a history of indeterminate unconsciousness. Dr. Hall also reported a
preexisting cervical injury due to a motor vehicle accident 10 years prior, which included
treatment for the injury as recent as April 2014. The Board notes that Dr. Hall’s report provides
a history of injury and medical history, both significantly inconsistent with regard to the
circumstances of the alleged incident as to appellant’s account reported on the claim form.
As the evidence of record indicated that appellant was on break when the alleged incident
occurred, appellant was also asked to explain what he was doing on break, and what caused the
alleged fall. There was no response from appellant, as he failed to submit the requested
evidence.11 Therefore, not only does it remain unclear as to when the alleged incident occurred,
it remains unclear as to whether appellant was in the performance of duty at the time of the
incident as he has not provided a statement fully describing his activities while on break and how
and where his fall occurred. Whether an injury occurs at the time, place, and in the manner and
in the performance of duty is a preliminary issue before the merits of the claim are adjudicated.12
Given the inconsistencies in the evidence of record the Board finds that there is insufficient
evidence to establish that the incident occurred in the performance of duty on April 3, 2015, as
alleged.13
On appeal counsel argues that Dr. Krueger’s opinion is sufficiently rationalized to
establish that appellant sustained an aggravation of an underlying condition by the incident. In
the alternative, he argued the opinion is sufficient to warrant further development of the record.
The Board, however, finds the evidence of record insufficient to establish that the incident
occurred as alleged or in the performance of duty. As the Board finds that appellant failed to
establish the factual aspect of his claim, it is unnecessary for the Board to consider the medical
evidence.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

P.J., Docket No. 16-1018 (issued September 1, 2016). Appellant did not respond to OWCP’s request for
further information as to how the alleged incident occurred and did not establish that the alleged incident occurred as
alleged.
12

See P.L., Docket No. 16-631 (issued August 9, 2016).

13

See Alvin V. Gadd, 57 ECAB 172 (2005) (appellant failed to submit sufficient factual evidence supporting his
traumatic injury claim); Mary Joan Coppolino, 43 ECAB 988 (1992) (the Board found that discrepancies and
inconsistencies in appellants statements describing the injury created serious doubts that the injury was sustained in
the performance of duty).
14

B.W., Docket No. 13-244 (issued May 13, 2013); S.P., supra note 5; Bonnie A. Contreras, supra note 4; Paul
Foster, 56 ECAB 208 (2004).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on April 3, 2015, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 20, 2016 is affirmed, as modified.
Issued: April 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

